Citation Nr: 0636875	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities.

2.  Entitlement to an increased evaluation for recurrent 
posterior dislocation of the right (major) shoulder, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for traumatic 
neuritis of the ulnar nerve, right (major) hand, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
neuritis of the ulnar nerve, left (minor) hand, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from August 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO continued 30 and 10 
percent evaluations assigned to the service-connected right 
shoulder disability and traumatic neuritis of the ulnar nerve 
of the right and left hands, respectively.  By that same 
rating action, the RO denied entitlement to service 
connection for a nervous condition, now characterized as an 
acquired psychiatric disorder.  The veteran perfected a 
timely appeal of the November 2002 rating action to the 
Board.  

In October 2004, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
appellate consideration. 



FINDINGS OF FACT

1.  An acquired psychiatric disability, mood disorder not 
otherwise specified, is related to the veteran's military 
service.  

2.  The veteran is right-hand dominant. 

3.  The veteran's right (major) shoulder disability is 
manifested by limitation of arm motion above the shoulder 
level without fibrous union, nonunion or loss of head (flail 
shoulder); and ankylosis of the right shoulder is not shown.

4.  Traumatic neuritis of the ulnar nerve on the right is 
manifested by sensory disturbance.

5.  The evidence shows no more than mild incomplete paralysis 
of the ulnar nerve of the left hand.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, currently diagnosed as dysthymic 
disorder, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for a rating in excess of 30 percent for 
service-connected recurrent dislocation of the right (major) 
shoulder have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Codes 5200, 5201, 5202 (2006).

3.  The criteria for a 30 percent evaluation for traumatic 
neuritis of the ulnar nerve of the right (major) hand have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 2.123, 4.124a, Diagnostic Code 8516 (2006).

4.  The criteria for an increased rating in excess of 10 
percent for traumatic neuritis of the ulnar nerve of the left 
(minor) hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

With respect to the veteran's claim for service connection 
for an acquired psychiatric disability, to include as 
secondary to service-connected disabilities, in light of the 
fact that there is a complete grant of benefits in the case 
at hand, there is no prejudice to the veteran in deciding 
this issue without further development.

Regarding the veteran's increased evaluation claims, in a 
September 2002 letter, VA informed the appellant of the 
criteria that he needed to demonstrate in order to prevail on 
his claims for increased evaluations for his service-
connected right shoulder disability and traumatic neuritis of 
the ulnar nerve of the right and left hands.  He was asked to 
submit or identify evidence relevant to his claims, including 
clinical evidence from a doctor (private or VA) reflecting 
that the aforementioned disabilities had increased in 
severity.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contain in the September 2002 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his increased evaluation claims. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Dingess, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Regarding VA's duty to assist the appellant with his 
increased evaluation, relevant post-service VA and private 
examination and clinical treatment reports, and statements 
and hearing testimony of the veteran have been associated 
with the claims files.  

In addition, pursuant to the Board's October 2004 remand 
directives, the veteran was examined by VA for the purpose of 
determining the current severity of his service-connected 
right shoulder disability and traumatic neuritis of the ulnar 
nerves.  This examination was performed by VA in December 
2004.  

The representative has contended that a new examination is 
needed to evaluate the current severity of the ulnar nerve 
disabilities.  As discussed below the December 2004 
examination contained the findings needed rate the ulnar 
nerve disabilities.  There is no evidence of a change in the 
disabilities since that examination.  Accordingly, further 
examination is not required.  VAOPGCPREC 11-95 (1995); Cf. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

The appellant has not reported that any other pertinent 
evidence might be available to support his increased 
evaluation claims.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  Therefore, the Board finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126.



II.  Service Connection Claim-Acquired Psychiatric Disability

a.  General Laws and Regulations

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

b.  Analysis

Service medical records show that in April 1981, the veteran 
was seen with complaints of not being able to sleep until the 
early morning hours.  An October 1981 record reflects that he 
appeared slightly tense but reported no problems with work or 
family.  The diagnostic assessment was insomnia.  A February 
1983 record reflects that the veteran was seen at the base 
mental health clinic as a self-referral.  No findings were 
noted.

Post-service private and VA examination and treatment reports 
include, but are not limited to, VA opinions, dated in 
December 2004 and January 2006.  

In December 2004, in response to the Board's October 2004 
remand directives, the veteran was provided a VA psychiatric 
examination.  On examination, the VA psychiatrist provided a 
diagnosis of mood disorder not otherwise specified.  The 
psychiatrist restated the requested opinion as "Is the 
psychiatric disability at least as likely or more result of 
psychiatric complaints noted when in service or due to 
disease or injury in service?"  The psychiatrist answered, 
"is at least as likely as not (50/50 probability) caused by 
or result of."  

In January 2006, a VA psychologist opined--after entering an 
Axis I diagnosis of dysthymic disorder--that the veteran's 
chronic mood disturbance, irritability and avoidance of 
others was attributable to his reaction to a variety of life-
stressors, such as failed marriages, jail terms and parole.  
The VA psychologist further stated that to the extent that 
the veteran was "physically disabled and suffers from 
chronic pain, this also likely contributes to his depressed 
and irritable mood, but in my judgment, it is one of several 
contributing factors."  While the VA psychologist did not 
expound on the exact physical disability that was 
contributing to the veteran's psychological symptomatology, 
it apparently included reference to his service-connected 
right shoulder disability and traumatic neuritis of the ulnar 
nerve of the right and left hands.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

The December 2004 examination provides competent evidence of 
a current disability.  The service medical records and the 
veteran's statements provide competent evidence of disability 
in service.  The 2004 examination also provides competent 
evidence of a nexus between the current disability and 
service.

The 2006 opinion appears to contradict the 2004 opinion, 
inasmuch as it attributes the current psychiatric disability 
to events other than service.  The 2006 opinion would support 
a finding that some of the current psychiatric disability is 
due to service connected physical disability.  38 C.F.R. 
§ 3.310.  

Although the 2004 opinion is somewhat cryptic, it was 
provided by a person having more training than the person 
providing the 2006 opinion.  Resolving reasonable doubt in 
the veteran's favor, the Board concludes that a current 
psychiatric disability, mood disorder not otherwise 
specified, was incurred in service.  38 U.S.C.A. § 1110, 
1131.


III.  Laws and Regulations-Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. Part 4 (2006).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2006).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Schedular Criteria-Right Shoulder Disability

The veteran's right shoulder disability has been evaluated 
under 38 C.F.R. § 4.71a, Code 5202 (humerus, other impairment 
of).  Diagnostic Code 5202, concerns both recurrent 
dislocation of the scapulohumeral joint and impairment of the 
humerus.  Pursuant to Diagnostic Code 5202, a 30 percent 
evaluation requires malunion of the humerus of the major 
upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus of the major 
upper extremity.  A 60 percent evaluation requires nonunion 
of the humerus (a false, flail joint) of the major upper 
extremity.  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder) of the major upper 
extremity.  Id. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200 (scapulohumeral 
articulation, ankylosis of), a 30 percent evaluation may be 
assigned for favorable ankylosis of the scapulohumeral joint 
of the major upper extremity.  Ankylosis is considered 
favorable when the shoulder is in abduction at 60 degrees and 
the individual can reach his/her mouth and head.  A 40 
percent evaluation requires ankylosis of the major upper 
extremity that is intermediate between favorable and 
unfavorable.  A 50 percent evaluation requires unfavorable 
ankylosis of the upper extremity when abduction is limited to 
25 degrees from the side.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (arm, 
limitation of motion of),  a 30 percent evaluation is 
warranted where motion of the major arm is limited to midway 
between the side and shoulder level, and a 40 percent 
evaluation where motion of the major arm is limited to 25 
degrees from the side.  Id.  

In applying this diagnostic code VA must consider the ranges 
of shoulder abduction and flexion.  Mariano v. Principi, 17 
Vet. App. 305, 317-18 (2003).

Full ranges of motion of the shoulder are to 180 degrees of 
forward flexion, 180 degrees of abduction.  38 C.F.R. § 4.71, 
Plate I (2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Schedular Criteria-Traumatic Arthritis of the Ulnar Nerve, 
Right and Left Hands

The RO has rated the veteran's traumatic neuritis of the 
ulnar nerve of the right and left hands under 38 C.F.R. § 
4.124a, Diagnostic Code 8616, neuritis of the ulnar nerve.  
The veteran is right-handed, so the right hand disability 
involves his major upper extremity.  See 38 C.F.R. § 4.69 
(2006).  

Under Diagnostic Code 8516, 10 percent ratings will be 
assigned for mild incomplete paralysis of the ulnar nerve of 
the major and minor extremity.  In addition, 20 and 30 
percent ratings will be assigned for moderate incomplete 
paralysis of the minor and major extremity, respectively.  
Where there is evidence of severe incomplete paralysis of a 
minor and major upper extremity, 30 and 40 percent 
evaluations will be assigned, respectively.  Finally 50 and 
60 percent ratings require complete paralysis with "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers, very marked atrophy in the dorsal interspaces 
and the thenar and hypothenar eminences, loss of extension of 
the ring and little fingers, an inability to spread (or 
reverse) the fingers, an inability to adduct the thumb, and 
weakness of flexion of the wrist of the minor and major upper 
extremity, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 
8516. The provisions also apply to neuritis and neuralgia of 
the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8616 and 8716 (2006), respectively.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree. 38 C.F.R. § 4.124a (2006).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006).

IV.  Factual Background-Increased Evaluation Claims

In May 2001, the veteran was examined by VA.  At that time, 
the VA examiner noted that the veteran was right-handed.  The 
veteran complained of constant pain [of their right 
shoulder], which increased with use.  He related that his 
whole upper [right] extremity was weak.  Range of motion of 
the right shoulder revealed that it became subluxed with 
abduction at 90 degrees (normal abduction was noted to have 
been 180 degrees.  He had flexion to 90 degrees (normal 
forward flexion was to 180 degrees).  The examiner indicated 
that he did not perform rotation of the right shoulder 
because he was afraid that it might dislocate.  

The veteran had normal range of motion of the right elbow and 
wrist.  "Strength was 5/5."  He brought all of his fingers 
of the right hand to the palmar crease and he apposed the 
thumb to the tips of all fingers.  Grip strength was 3/5.  
There was reduced sensation in both forearms and hands.  

The examiner entered an impression of status-post dislocation 
of the right shoulder.  The VA examiner opined that there was 
no anatomical explanation for the sensory loss in both 
forearms and hands or weakness of the right hand.  

VA outpatient reports, dated from May 2001 to August 2002, 
reflect that the veteran complained of right shoulder pain.  
A June 2001 treatment report reflects that a physical 
examination of the right shoulder revealed normal movements.  
There were no deformities.  An impression of right shoulder 
injury was entered. 

When examined by a private physician for the purpose of 
obtaining Social Security disability benefits in August 2002, 
the veteran's right shoulder was noted to have been lower 
than the left.  There was no visible muscle atrophy.  All 
sensory modalities were well-preserved, including light touch 
and pinprick.  Range of motion of the right shoulder revealed 
flexion and abduction to 70 degrees, adduction and internal 
rotation to 30 degrees and external rotation to 40 degrees.  
The private physician noted in his impression that the 
veteran had sustained multiple injuries, which had resulted 
in constant pain and limited range of motion. 

An October 2002 VA orthopedic examination report reflects 
that the veteran reported having constant right shoulder pain 
with flare-ups that included a pressure buildup that occurred 
three to four times a weak.  He also related that he had 
"dislocation" two to three times a day and every evening, 
which was precipitated when he reached for items or with any 
other movement.  The veteran indicated that ice, heat and 
positioning with rest helped his shoulders.  Passive and 
active range of motion of the right shoulder was to 82 and 30 
degrees, respectively.  For active [range of motion], the 
veteran noted that his right shoulder pain started from the 
beginning of the motion.  

On passive range of motion of the right shoulder, there was 
pain at 'the active motion' at the end of the movement at 
approximately 80 degrees.  There was no evidence of edema, 
effusion, instability, redness, heat, or tenderness to 
palpation of the right shoulder.  The right shoulder popped 
in and out on range of motion, and there was guarding of 
movement.  Right shoulder abduction and rotation were to 90 
and 50 degrees, respectively.  Right shoulder strength was 
3/5 on movements.  A magnetic resonance imaging scan of the 
right shoulder, which revealed a question of mild impingement 
and no definitive rotation cuff tear, the VA examiner entered 
a final diagnosis of right shoulder joint instability.   

When examined by VA in December 2004, pursuant to the Board's 
October 2004 remand directives, the veteran voiced similar 
complaints with respect to his right shoulder, which are 
similar to those previously noted in the preceding 
paragraphs, i.e., weakness, flare-ups of constant pain, 
looseness, and instability of the right shoulder.  The 
veteran also reported having occasional swelling, warmth and 
redness of the right shoulder.  He denied having locking or 
fatigue of the right shoulder.  

The veteran indicated that during flare-ups of the right 
shoulder, he suffered additional limitations, particularly 
functionally.  The VA examiner noted that the veteran slept 
with an Ace wrap on his right arm to keep it from 
dislocating.  

A physical evaluation of the right shoulder by VA in December 
2004 revealed that passive and active forward flexion and 
abduction of the right shoulder were to 160 and 110 degrees, 
respectively.  External rotation with the "arm" 90 degrees 
abducted was 90 degrees.  Internal rotation with "the arm" 
abducted 90 degrees was 80 degrees, which was noted to have 
been normal.  There was no apprehension sign on either 
internal or external rotation.  The VA examiner indicated 
that when the veteran actively forward flexed or abducted 
"the arm," he exhibited quite a bit of scapular dyskinetic 
motion--which could have been described as incoordination 
during range of motion.  

Although the veteran reported that his shoulder felt as if it 
was "dislocating," the VA examiner in December 2004 
indicated that, in fact, it was subluxation.  The appellant 
performed scapular motion in order to reduce the humeral head 
to the glenoid.  Range of motion of the right shoulder was 
noted to have been painful throughout.  There was no crepitus 
with motion or effusion.  There was mild guarding and a 
positive sulcus sign on the right.  The humeral head could 
manually be translated anteriorly and posteriorly 
approximately one-third of the width of the glenoid.  
Sensation to light touch was present in the axillary, radial, 
ulnar, and median nerves distribution; subjectively, it was 
diminished on the right in all distributions.  

There was no atrophy except for mild atrophy of the right 
deltoid, which had strength of 5-/5.  Radial pulses were 2+.  
Right finger flexors' and intrinsics' strength was 5/5.  X-
rays of the right shoulder revealed very mild 
acriomioclavicular degenerative joint disease.  The 
glenohumeral joint was intact.  There was no evidence of 
degenerative joint disease, Hill-Sachs lesion or reverse 
Hill-Sachs lesion.  The joint space was well maintained and 
reduced.  

At the close of the December 2004 VA examination, the 
examiner entered an impression of multidirectional 
instability.  The examiner indicated that while there was 
evidence of subluxation of the right shoulder, which went 
along with multidirectional instability, there no evidence of 
dislocation or recurrent dislocation.  The examiner stated 
that there was some volitional subluxation as well as 
reduction.  In response to the Board's October 2004 remand 
directives, the VA examiner opined that there was 
incoordination of the right shoulder with scapular dyskinetic 
movements.  

There was no excess fatigability that could be tested; the 
examiner indicated that that required a functional capacity 
examination.  Strength was acceptable and for a shoulder that 
demonstrated disuse, muscular strength was considered 
"normal;" although, it was not symmetrical with the left 
side.  There was no evidence of any flail joint, loss of the 
head, or nonunion or fibrous union involving the humerus.  
The examiner finally noted that there was no injury to the 
humerus whatsoever.

V.  Analysis-Increased Evaluation Claims

1.  Right Shoulder Disability

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for an increased rating in 
excess of 30 percent for his right shoulder disability.  The 
preponderance of the evidence is against a finding that right 
shoulder motion is limited to 25 degrees from the side or 
less.  Thus, the record does not support a finding of 
disability sufficient to justify a higher rating under 
Diagnostic Code 5201.  In this regard, neither an October 
2002 or December 2004 VA examination reports yielded range of 
motion findings of the right shoulder that suggested the true 
range of motion was 25 degrees from the side or less.  There 
was also no fibrous union, nonunion, or loss of head of the 
humerus, nor was there any ankylosis of the right shoulder.   
Thus, the veteran does not meet the schedular requirements 
for an increased rating of the right shoulder pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202.

Since the veteran's principal complaint is that of right 
shoulder pain with flare-ups, the Board has given 
consideration to the application of 38 C.F.R. §§ 4.40 and 
4.45. 
See Deluca v. Brown, 8 Vet. App. 202 (1995).  However, there 
is no evidence of additional limitation of motion due to pain 
which would allow the assignment of a higher rating under 
Diagnostic Code 5201.  Range of motion of the right shoulder 
has been well beyond the limits established for the 
assignment of a 30 percent disability rating, even taking 
into account limitation of motion caused by pain.  

This is particularly true considering the observed findings 
on the December 2004 examination.  Any pain affecting 
function of the right shoulder is not shown to a degree 
beyond that contemplated by the current schedular evaluation 
assigned to this disability, as reflected by the medical 
findings of record which fall far short of the criteria for 
the next higher schedular evaluation.  

The VA examiner in December 2004 stated that the right 
shoulder had no atrophy.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for an increased rating in 
excess of 30 percent for his right shoulder disability.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).

2.  Traumatic Neuritis-Ulnar Nerve Right and Left Hands

The only recent medical records relevant to the instant 
claims is a December 2004 VA examination report, reflecting 
that the veteran had sensory abnormality and loss of strength 
of the right ulnar nerve and right upper extremity, 
respectively.  

The veteran does not have most of the findings described in 
38 C.F.R. § 4.123 as being descriptive of severe incomplete 
paralysis.  The December 2004 examiner found no abnormality 
other than sensory disturbance on the right.  38 C.F.R. 
§§ 4.7, 4.21 (2006).

Because, however, sensory disturbance is described as one of 
the organic changes of neuritis, and the maximum rating for 
neuritis not characterized by organic changes is for moderate 
incomplete paralysis, the disability most closely 
approximates the criteria for moderate incomplete paralysis.  
The disability more nearly approximates moderate incomplete 
paralysis and a 30 percent evaluation for the service-
connected traumatic neuritis of the ulnar nerve of the right 
hand under Diagnostic Code 8516.  

Based on the absence of any sensory impairment or other 
organic changes, of the ulnar nerve of the left, an 
evaluation in excess of 10 percent for traumatic neuritis of 
the ulnar nerve of the left hand is not warranted under 
Diagnostic Code 8516.  The disability is manifested purely by 
subjective complaints that were not duplicated on 
examination.  The preponderance of the evidence is against an 
increased rating for left ulnar neuritis.  38 C.F.R. §§ 4.7, 
4.21.

VI.  Extraschedular Considerations

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected right 
shoulder disability and traumatic neuritis of the ulnar nerve 
of the right and left hands, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The VA examination findings persuasively demonstrate 
that the schedular ratings assigned are adequate in this 
case.  In addition, a March 2002 Social Security 
Administration Disability Determination decision reflects 
that the veteran has been awarded disability benefits based 
upon primary and secondary diagnoses of osteoarthritis and 
allied disorders and carpal tunnel syndrome, respectively, 
disabilities for which service connection has not been 
established.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as dysthmic disorder, is 
granted. 

An increased evaluation for recurrent posterior dislocation 
of the right shoulder is not warranted. 

Entitlement to an increased evaluation of 30 percent for 
traumatic neuritis of the ulnar nerve of the right hand is 
granted.

An increased evaluation for traumatic arthritis of the ulnar 
nerve of the left hand is not warranted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


